      Case 3:19-cv-00264-HTW-LRA Document 13 Filed 07/08/19 Page 1 of 5



                    IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                             NORTHERN DIVISION

HENRY ROBINSON, JR.                                                          APPELLANT

VS.                                                 CAUSE NO. 3:19-CV-264-HTW-LRA

HOLMES COUNTY CONSOLIDATED
SCHOOL DISTRICT                                                               APPELLEE

                         FIRST AMENDED APPEAL PETITION

       COMES NOW Appellant, Henry Robinson, Jr., pursuant to Miss. Code Ann. § 37-9-

113, and other applicable laws, and files this his First Amended Appeal Petition, and in

support thereof would show unto the Court as follows, to-wit:

                                            I.

       Appellant, Henry Robinson, Jr., was discharged from his employment with the

Holmes County Consolidated School District by letter of November 28, 2018, from the

District Superintendent, Dr. James L. Henderson. On December 19, 2018, Appellant had

his hearing before a hearing officer appointed by the District’s Board. In accordance with

Miss. Code Ann. §37-9-111(5), this matter having been heard before a Hearing Officer, the

Board granted Appellant the opportunity to appear before the Board to present a statement

in his own behalf, by his attorney, prior to the Board’s final decision. Appellant made his

statement to the Board on February 28, 2019. Appellant received notice of the Board’s

final decision upholding his termination by a March 4, 2019, email from the Board’s

attorney to Appellant’s attorney.           II.

       This action being one arising under the laws of the United States, this Court has

federal question jurisdiction pursuant to 28 U..C. §1331. T his Court also has jurisdiction

over this matter as to state law questions under Miss. Code Ann. §37-9-113. This Court
      Case 3:19-cv-00264-HTW-LRA Document 13 Filed 07/08/19 Page 2 of 5



has jurisdiction over the Family and Medical Leave Act1 (“FMLA”) questions under Miss.

Code Ann. §37-9-113 and also 29 U.S.C. §2617(a)(2).

                                                     III.

       Under 29 CFR §825.300(b)(1)2 when Principal Elbert Smith (the District) became

aware on September 17, 2018, of facts which suggested Appellant’s absences may have

been caused by a medical condition which might have qualified for FMLA leave, it was the

District’s duty to advise Appellant of his right to take FMLA leave. The District failed to

advise Appellant of his right to take FMLA leave and thus violated Appellant’s FMLA rights

leading directly to his discharge.

                                                     IV.

       Under 29 C.F.R. §825.305(b) - “The employee must provide the requested [medical]

certification to the employer within 153 calendar days after the employer’s request, unless

it is not practicable under the particular circumstances to do so despite the employee’s

diligent, good faith efforts....” In this case Appellant turned his FMLA certifications in to the

District, at most, two days late.4 However, fifteen days was not “practicable under the

particular circumstances” because:

       (A)       Although he had given the FMLA certification form to Dr. Runnels, his

                 gastroenterologist, on November 11, Dr. Runnels did not fill out and make

       1
           29 U.S.C. §§ 2601 et seq.; and, 29 C.F.R. §§ 825.100 et seq.

       2
          “when the employer acquires knowledge that an employee’s leave may be for an FMLA-qualifying
reason, the employer must notify the employee of the employee’s eligibility to take FMLA leave.....”

       3
           The District had actually granted him sixteen days.

       4
          Appellant had 1½ days remaining personal leave, assuming his FMLA leave had been timely
granted, to have covered these two days.

                                               Page 2 of 5
      Case 3:19-cv-00264-HTW-LRA Document 13 Filed 07/08/19 Page 3 of 5



                  the form available for retrieval by Robinson until November 26. Thus, the

                  doctor kept the certification form for 14 days before returning it.

        (B)       Appellant had exercised good faith and was diligent in that when he left the

                  form at Dr. Runnels’ office, he told Dr. Runnels assistant, Jodie, that the

                  certification form needed to be turned in to the District no later than

                  November 21.

        Thus, the District committed an error under FMLA regulations in terminating

Appellant, at least in part, for allegedly turning in his FMLA forms “late.”

                                                       V.

        Under 29 C.F.R.            §825.313(b) if an employee is late returning the medical

certification, the employer does not have the right to terminate the employee. Rather, the

employer can deny FMLA protections for the leave following the expiration of the 15-day5

period until a sufficient certification is provided. Appellant was, at most, two days late in

returning his medical certifications. This means the district had the option to treat these

two days as leave not protected by the FMLA. However, Appellant had 1½ days remaining

personal leave, assuming his FMLA leave had been timely granted, to have covered these

two days.        Thus, the Appellee School District violated Appellant’s FMLA rights by

discharging him rather than simply counting two days, at most, as leave not covered by

FMLA.

                                                      VI.

        These are questions of law which should be reviewed by this Court de novo.



        5
            The District actually gave Robinson 16 days to return the medical certifications.

                                                 Page 3 of 5
      Case 3:19-cv-00264-HTW-LRA Document 13 Filed 07/08/19 Page 4 of 5



       WHEREFORE, PREMISES CONSIDERED, Appellant prays that this his Appeal

would be received and filed and that after briefing and the Court’s consideration, that this

Court sitting as an Appellate Court would reverse the Board’s decision upholding

Robinson’s termination and that it would enter its final judgment finding Appellee School

District wrongfully violated Appellant’s FMLA rights, wrongly terminated him, and awarding

Appellant reasonable attorney’s fees; costs; reasonable expert witness fees; liquidated

damages; any actual monetary losses sustained; denied or lost compensation;

reinstatement, or in the alternative, front pay; value of lost benefits measured in the amount

actually incurred by Appellant; pre-judgment interest; and, post-judgment interest to be

calculated using Appellant’s income under his 2018-2019 contract. If the Court decides

this matter is to be heard de novo with discovery, then Appellant demands trial by jury.

                                                  Respectfully submitted,



                                                           /s/ Preston Rideout
                                                  PRESTON RIDEOUT, MSB #5346
                                                  Attorney At Law
                                                  203 Walthall Street
                                                  Greenwood, MS 38930-4428
                                                  TEL: (662) 455-9999
                                                  FAX: (662) 455-1013
                                                  Email: bo@borideout.com

                                                  ATTORNEY FOR APPELLANT




                                        Page 4 of 5
      Case 3:19-cv-00264-HTW-LRA Document 13 Filed 07/08/19 Page 5 of 5



                                CERTIFICATE OF SERVICE

       I, Preston Rideout, do hereby certify that on July 8, 2019, I electronically filed the

foregoing with the Clerk of the Court using the ECF system which sent notification of such

filing to the following:

                       Benjamin E. Griffith, Esq.
                       Lauren E. Ward, Esq.
                       Griffith Law Firm
                       P. O. Box 2248
                       Oxford, MS 38655
                       TEL: (662) 238-7727
                       FAX: (662) 493-4220
                       ben@glawms.com
                       lauren@glawms.com

                       Attorneys for Appellee

       This the 8th day of July, 2019.


                                                        /s/ Preston Rideout
                                           PRESTON RIDEOUT, MSB #5346
                                           Attorney At Law
                                           203 Walthall Street
                                           Greenwood, MS 38930-4428
                                           TEL: (662) 455-9999
                                           FAX: (662) 455-1013
                                           email: bo&borideout.com

                                           ATTORNEY FOR APPELLANT




                                         Page 5 of 5
